Citation Nr: 0312487	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-08 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The Form DD-214 Certificate of Release or Discharge from 
Active Duty, as contained in the claims file, indicates that 
the veteran had active service from July 1983 to September 
1999, as well as a prior additional period of active service 
of three years, nine months and 26 days.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a February 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  Competent medical evidence indicates that the veteran's 
current sleep apnea is related to his period of active 
service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the February 
2001 rating decision, the March 2002 statement of the case, 
and in letters from the RO.  The RO also attempted to inform 
the veteran of which evidence he was to provide to VA and 
which evidence the RO would attempt to obtain on his behalf, 
as detailed in correspondence dated in January 2001.  
Further, the Board finds that the RO met its duty to assist 
by making satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file, noting that it 
contains the veteran's service medical records, as well as 
other documentation vital to his claim.  The veteran was also 
afforded VA medical examinations in July 2000 and April 2003, 
as well as the opportunity to testify at a hearing before the 
Board on this appeal, which he declined in writing in May 
2002.

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claim on appeal in February 2003, the Board 
determined that additional evidentiary development was 
required, and so it undertook actions to further develop the 
evidence in this case.  This newly developed evidence has now 
been associated with the claims file, namely the results of 
the April 2003 VA examination.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain an 
appellant's waiver.  In light of this precedent, the Board 
would typically have to remand the veteran's claim to the RO 
for a review as to whether all evidence needed to consider 
his claim has been obtained (and to conduct any additional 
VCAA notice and development as required), and for the 
issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the March 2002 
statement of the case.  In this situation, however, the Board 
has decided to grant the veteran's claim for service 
connection based largely upon this newly developed evidence.  
As such, any perceived lack of notice or development as 
required under the VCAA, as well as any lack of procedural 
compliance with its requirements by the RO or the Board, 
should not be considered prejudicial to the veteran.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2002).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran and his wife have both supplied 
written statements for the record asserting that the veteran 
experienced the beginnings of his current sleep apnea during 
his 20-year active service period.  The Board considers these 
statements to be credible representations of symptomatology 
during service.  The veteran cannot offer a medical opinion 
as to causation and etiology, but he can provide statements 
as to his complaints and observable symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records reveal no problems of 
this nature at the time of his initial entry examination in 
January 1979, and there is no record of relevant treatment 
during service.  A June 1999 report of medical assessment 
issued in relation to the veteran's upcoming discharge from 
service (in September 1999), however, contains an entry by 
the examining physician noting the potential need for 
referral to an ear, nose and throat specialist for evaluation 
of possible sleep apnea.  

In July 2000, the veteran was afforded a VA general medical 
examination, where he reported sleep apnea since 1994 with 
increased snoring.  He also underwent a sleep study in 
conjunction with this evaluation, where testing revealed 18 
central apneas and 43 obstructive apneas with a respiratory 
disturbance index of 36.7.  Oxygen (O2) saturation was noted 
to be cyclic with variation as low as 88 percent.  For the 
second night of the study, the veteran was to use a 
continuous positive airway pressure (Cpap) device, but he 
could not tolerate its use for longer than 90 minutes.  
Follow-up treatment was recommended.  After clinical 
examination and review of the sleep study's results (noted to 
be representative of recurrent obstructive apnea), the July 
2000 VA examiner included a diagnosis of sleep apnea in his 
report.  

As previously noted, the veteran underwent a second VA 
examination in April 2003.  The examiner reported that he 
reviewed the claims file and took a detailed history from the 
veteran regarding his problems with snoring and fatigue 
during service.  The veteran noted that fellow servicemen 
frequently complained about his snoring.  Upon clinical 
evaluation, the examiner noted that the veteran's tongue and 
posterior pharynx revealed a very narrow angle with a very 
small aperture.  He observed that the veteran was able to 
protrude his tongue in the midline, but that one could barely 
see the tip of the uvula because of the narrow angle and 
posterior obstruction of the oropharynx.  In his report, the 
examiner entered a diagnosis of obstructive sleep apnea, and 
opined that it was as least as likely as not that the 
veteran's current sleep apnea was related to his period of 
active service, at least as far back as 1993 (six years prior 
to the veteran's discharge).

In light of the above credible and competent evidence of 
record, the Board finds that all of the necessary 
requirements for service connection have been sufficiently 
met in this case.  Congress has created the veterans' 
benefits system to be both "paternalistic" and "uniquely 
pro-claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. 
Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Accordingly, in a case such as this, where the evidence 
certainly does not preponderate against the claim, and in 
recognition of the aforementioned guiding principles and with 
the application of the benefit of the doubt rule, the Board 
holds that the veteran's claim should prevail.  See also 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

